                                               Case 2:19-cv-02099-GMN-BNW Document 37
                                                                                   36 Filed 06/29/20
                                                                                            06/25/20 Page 1 of 7




                                           1 Law Office of Mary F. Chapman, Ltd.
                                             Mary F. Chapman, Esq.
                                           2 Nevada Bar No. 6591
                                             8440 W. Lake Mead Blvd.
                                           3 Suite 203
                                             Las Vegas, Nevada 89128
                                           4 (702)202-4223
                                             (702)202-2003
                                           5 maryf.chapman@juno.com
                                             Attorney for Plaintiff
                                           6
                                             Dustin Clark, Esq. (#10548)
                                           7 Holly, Driggs, Walch, Fine, Puzey, Stein & Thompson
                                             400 S. 4th Street, Suite 300
                                           8 Las Vegas, Nevada 89101
                                             Tel: (702) 791-0308
                                           9 Email: dclark@nevadafirm.com
                                          10 Stacey A. Campbell, (Colorado Bar #38378)
THE LAW OFFICES OF MARY F. CHAPMAN, LTD




                                             (Admitted Pro Hac Vice)
                                          11 Stacey@Campbell-Litigation.com
                                             Alison Lungstrum Macneill, (Colorado Bar #51689)
                                          12 (Admitted Pro Hac Vice)
          8440 W. Lake Mead Blvd.
          Las Vegas, Nevada 89128




                                             Alison@Campbell-Litigation.com
             Fax (702) 202-2003




                                          13 Campbell Litigation, P.C.
             Ph. (702) 202-4223




                                             1571 Race Street
                  Suite 203




                                          14 Denver, Colorado 80206
                                             Tel: (303) 536-1833
                                          15 Attorneys for Defendant
                                          16                         UNITED STATES DISTRICT COURT
                                                                          DISTRICT OF NEVADA
                                          17
                                                DONNA BROWER                  )
                                          18                                  )         Case No. 2:19-cv-2099-GMN-BNW
                                                               Plaintiff,     )
                                          19                                  )         SECOND REQUEST TO EXTEND
                                                vs.                           )         DISCOVERY
                                          20                                  )
                                                MCDONALD’S CORPORATION, a     )
                                          21    Foreign Corporation licensed )
                                                to do business in Nevada,     )
                                          22                                  )
                                                                              )
                                          23                   Defendant.     )
                                                _____________________________ )
                                          24
                                                Pursuant to Federal Rules of Civil Procedure 6 and 16(b)(4) as
                                          25
                                                well as LR IA 6-1, LR IA 6-2, LR 7-1, and LR 26-4, Plaintiff
                                          26
                                                Donna Brower(“Plaintiff” or “Brower”) and Defendant McDonald’s
                                          27
                                                Corporation (“Defendant” or “McDonald”) by and through their
                                          28
                                                respective attorneys, hereby stipulate and agree to extend the
                                               Case 2:19-cv-02099-GMN-BNW Document 37
                                                                                   36 Filed 06/29/20
                                                                                            06/25/20 Page 2 of 7




                                           1 discovery cutoff and other pretrial deadlines by one hundred
                                           2 eighty (180) days due to a medical emergency involving
                                           3 Plaintiff’s minor daughter. Previously the parties extended
                                           4 discovery for ninety (90) days due to various Stay At Home and/or
                                           5 Shelter In Place Orders issued in response to the coronavirus
                                           6 disease 2019 (“COVID-19”) pandemic.
                                           7         The Parties have engaged in extensive written discovery,
                                           8 agreed upon a protective order which was issued by the Court and
                                           9 had scheduled and were preparing to start deposition.            However, a
                                          10 medical emergency has arisen causing Plaintiff to be unavailable.
THE LAW OFFICES OF MARY F. CHAPMAN, LTD




                                          11 Specifically, two days before Plaintiff was to have been deposed,
                                          12 Plaintiff was informed her minor child who has been battling
          8440 W. Lake Mead Blvd.
          Las Vegas, Nevada 89128
             Fax (702) 202-2003




                                          13 cancer for the past two years has a terminal diagnosis.
             Ph. (702) 202-4223
                  Suite 203




                                          14 Plaintiff’s child is in treatment in California and Plaintiff can
                                          15 not travel for the remainder of her time.           As expected, Plaintiff
                                          16 will remain at her child’s side and will not be available for
                                          17 deposition.
                                          18         This is the Parties’ second stipulation to extend discovery
                                          19 and other pretrial deadlines and is filed not later than
                                          20 twenty-one days before the discovery cutoff.
                                          21         The Parties are exchanging written discovery, and are
                                          22 discussing what depositions could go forward while Plaintiff is
                                          23 not available.       However, to ensure the parties have sufficient
                                          24 time to complete discovery, permit sufficient time for the
                                          25 preparation and filing of dispositive motions, and allow the
                                          26 Court sufficient time to review and rule on any dispositive
                                          27 motion submitted before trial—and for good cause shown—the
                                          28
                                                                                   -2-
                                               Case 2:19-cv-02099-GMN-BNW Document 37
                                                                                   36 Filed 06/29/20
                                                                                            06/25/20 Page 3 of 7




                                           1 parties hereby stipulate and respectfully request the Court to
                                           2 extend the remaining discovery and pretrial deadlines as detailed
                                           3 below.
                                           4         In accordance with LR 26-4(a)-(d), the parties provide the
                                           5 following information in support of this stipulation to extend
                                           6 discovery and other pretrial deadlines:
                                           7 (a) Discovery Completed
                                           8         The Parties have served their initial disclosures. Defendant
                                           9 previously served its first set of written discovery to which
                                          10 Plaintiff has responded and provided additional supplemental
THE LAW OFFICES OF MARY F. CHAPMAN, LTD




                                          11 information thereto. Plaintiff served her first and second set of
                                          12 written discovery requests. Defendant has responded to
          8440 W. Lake Mead Blvd.
          Las Vegas, Nevada 89128
             Fax (702) 202-2003




                                          13 Plaintiff’s discovery and also provided supplemental information.
             Ph. (702) 202-4223
                  Suite 203




                                          14 (b) Discovery That Remains To Be Completed
                                          15         In addition to the prospect of additional written discovery,
                                          16 the Parties have identified individuals whom they plan to depose,
                                          17 and the Parties are working together to determine available
                                          18 deposition dates. It is premature at this stage of the
                                          19 litigation for the Parties to determine the necessity of any
                                          20 expert witnesses.
                                          21 (c) Reasons Why The Deadline Was Not Satisfied Or The Remaining
                                          22 Discovery Was Not Completed Within The Time Limits Set By The
                                          23 Discovery Plan
                                          24 The terminal diagnosis of Plaintiff’s minor child has interrupted
                                          25 the Parties ability to conduct depositions of the Plaintiff and
                                          26 key witnesses for whom Plaintiff’s input is needed. The Parties
                                          27 agree that Plaintiff’s mental state is impacted and prevents her
                                          28
                                                                                   -3-
                                               Case 2:19-cv-02099-GMN-BNW Document 37
                                                                                   36 Filed 06/29/20
                                                                                            06/25/20 Page 4 of 7




                                           1 current involvement in these proceedings.
                                           2 Additionally, on March 16, 2020, Chief Judge Miranda M. Du
                                           3 entered Temporary General Order 2020-03, which recognized the
                                           4 recent outbreak of the coronavirus disease 2019 (“COVID-19”) in
                                           5 the District of Nevada, and ordered that “[a]ll civil and
                                           6 criminal trials, including any associated deadlines, are
                                           7 continued until April 10, 2020 pending further order of the
                                           8 Court.” (See Temporary General Order 2020-03). Subsequently, the
                                           9 additional Temporary General Orders 2020-04 to 2020-08 have been
                                          10 issued as the COVID-19 pandemic continues. Similarly, governments
THE LAW OFFICES OF MARY F. CHAPMAN, LTD




                                          11 in Illinois and Colorado where McDonald’s and its undersigned
                                          12 counsel are located, respectively, issued so-called “Stay-At-Home
          8440 W. Lake Mead Blvd.
          Las Vegas, Nevada 89128
             Fax (702) 202-2003




                                          13 Orders,” impacting the ability to conduct business as usual.
             Ph. (702) 202-4223
                  Suite 203




                                          14 While states are beginning to “open up” the lasting effects will
                                          15 continue as social distancing will remain in place for an unknown
                                          16 time period.       Obtaining information from the Parties’ records has
                                          17 been hampered by the reduced work force and stay at home orders.
                                          18 Moreover, travel for depositions has been impacted.
                                          19         Federal Rule of Civil Procedure 6(b)(1) governs extension of
                                          20 time and provides that “the court may, for good cause, extend the
                                          21 time. If a request is made, before the original time or its
                                          22 extension expires.”        The parties hereby stipulate and agree to
                                          23 continue or extend the discovery and pretrial deadlines for one
                                          24 hundred eighty (180) days in light of the terminal diagnosis of
                                          25 Plaintiff’s minor child and COVID-19, the District of Nevada’s
                                          26 Temporary General Order 2020-03 through 2020-08, and the
                                          27 respective Stay-At-Home Orders, travel restrictions and social
                                          28
                                                                                   -4-
                                               Case 2:19-cv-02099-GMN-BNW Document 37
                                                                                   36 Filed 06/29/20
                                                                                            06/25/20 Page 5 of 7




                                           1 distancing orders affecting the parties and their undersigned
                                           2 counsel.
                                           3 (d) Proposed Schedule For Completing All Remaining Discovery
                                           4         In accordance with LR 26-4(d), the parties propose the
                                           5 following schedule for completing all remaining discovery:
                                           6         1.     Discovery Cut-Off Date: Monday, March 1, 2021.
                                           7         2.     Fed. R. Civ. P. 26(a)(2) Disclosures (Experts): In
                                           8 accordance with Federal Rule of Civil Procedure 26(a)(2), initial
                                           9 disclosures identifying experts shall be made sixty (60) days
                                          10 prior to the discovery cut-off date, and therefore, not later
THE LAW OFFICES OF MARY F. CHAPMAN, LTD




                                          11 than Thursday, December 31, 2020, and disclosures identifying
                                          12 rebuttal experts shall be made thirty (30) days after the initial
          8440 W. Lake Mead Blvd.
          Las Vegas, Nevada 89128
             Fax (702) 202-2003




                                          13 disclosure of experts and, therefore, not later than Monday,
             Ph. (702) 202-4223
                  Suite 203




                                          14 February 1, 2019, since the thirtieth day falls on a Saturday.
                                          15         3.     Interim Status Report: In accordance with LR 26-3, an
                                          16 Interim Status Report will be filed by the parties with the Court
                                          17 sixty (60) days prior to the discovery cut-off date, and
                                          18 therefore, not later than, Thursday, December 31, 2020.
                                          19         4.    Dispositive Motion deadline: The parties shall file
                                          20 dispositive motions not more than thirty days after the discovery
                                          21 cutoff date and, therefore, not later than Wednesday, March 31,
                                          22 2021.
                                          23         5.    Joint Pretrial Order: If no dispositive motions are
                                          24 filed, and unless otherwise ordered by this Court, the joint
                                          25 pretrial order shall be filed not more than thirty days after the
                                          26 date set for filing dispositive motions and, therefore, not later
                                          27 than Friday, April 30, 2021. If a dispositive motion is filed,
                                          28
                                                                                   -5-
                                               Case 2:19-cv-02099-GMN-BNW Document 37
                                                                                   36 Filed 06/29/20
                                                                                            06/25/20 Page 6 of 7




                                           1 the date for filing the joint pretrial order shall be suspended
                                           2 until thirty days after an order on the dispositive motions or
                                           3 until further order of the Court.
                                           4         6.    Subsequent Requests to Extend the Discovery Cut-Off
                                           5 Date: In accordance with LR 26-4, a stipulation or motion for
                                           6 modification or extension of a discovery plan and scheduling
                                           7 order “must be received by the court no later than 21 days before
                                           8 the expiration of the subject deadline.” Id. Therefore, any
                                           9 subsequent request to extend the discovery cut-off date must be
                                          10 filed not later than Monday, February 8, 2021, which is
THE LAW OFFICES OF MARY F. CHAPMAN, LTD




                                          11 twenty-one days prior to the March 1, 2021 discovery cut-off date
                                          12 requested herein.
          8440 W. Lake Mead Blvd.
          Las Vegas, Nevada 89128
             Fax (702) 202-2003




                                          13
             Ph. (702) 202-4223




                                                     7.    Any deadline not extended pursuant to this Stipulation
                  Suite 203




                                          14 and Order shall remain controlled by the Joint Discovery Plan and
                                          15 Scheduling Order, ECF No. 16.
                                          16         For the reasons set forth above, the parties stipulate and
                                          17 agree to extend the discovery cutoff and the other pretrial
                                          18 deadlines as detailed herein for one hundred eighty (180) days,
                                          19 and neither Party will be prejudiced by the extension of the
                                          20 deadlines above.
                                          21
                                                Dated: June 25, 2020
                                          22
                                                Respectfully submitted,
                                          23
                                                Law Office of Mary F. Chapman, Ltd.
                                          24
                                              /S/ Mary F. Chapman, Esq. #6591
                                          25 Mary F. Chapman, Esq.
                                             8440 W. Lake Mead Blvd.
                                          26 Suite 203
                                             Las Vegas, Nevada 89128
                                          27
                                          28
                                                                                   -6-
                                               Case 2:19-cv-02099-GMN-BNW Document 37
                                                                                   36 Filed 06/29/20
                                                                                            06/25/20 Page 7 of 7




                                           1 Campbell Litigation, P.C.
                                           2     /S/ Alison Lungstrum Macneill #51689
                                                Stacey A. Campbell, (Colorado Bar #38378)
                                           3    (Admitted Pro Hac Vice)
                                                Stacey@Campbell-Litigation.com
                                           4    Alison Lungstrum Macneill, (Colorado Bar #51689)
                                                (Admitted Pro Hac Vice)
                                           5    Alison@Campbell-Litigation.com
                                                1571 Race Street
                                           6    Denver, Colorado 80206
                                                Tel: (303) 536-1833
                                           7
                                             Dustin Clark, Esq. (#10548)
                                           8 Holly, Driggs, Walch, Fine, Puzey, Stein & Thompson
                                             400 S. 4th Street, Suite 300
                                           9 Las Vegas, Nevada 89101
                                             Tel: (702) 791-0308
                                          10 Email: dclark@nevadafirm.com
THE LAW OFFICES OF MARY F. CHAPMAN, LTD




                                             Attorneys for Defendant
                                          11
                                          12 IT IS SO ORDERED
          8440 W. Lake Mead Blvd.
          Las Vegas, Nevada 89128




                                          13 this 26th
             Fax (702) 202-2003
             Ph. (702) 202-4223




                                                  ___ day of June, 2020.
                  Suite 203




                                          14
                                          15
                                          16                          __________________________
                                                                      United States Magistrate Judge
                                          17
                                          18
                                          19
                                          20
                                          21
                                          22
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28
                                                                                   -7-
